DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
In claim 1, lines 7-8, “performing electrocardiogram data analysis on the electrocardiogram data, and generating report data and storing the report data including:” should be -- performing electrocardiogram data analysis on the electrocardiogram data, and generating report data and storing the report data, wherein the performing electrocardiogram data analysis on the electrocardiogram data, and generating report data includes: --.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,350,868. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a computer implemented method to implement an electrocardiogram information processing method of receiving and analyzing electrocardiogram data (i.e., convert a data format of the electrocardiogram data into a preset standard data format by resampling, and performing a first filtering processing on converted electrocardiogram data in the preset standard data format; perform heart beat detection processing on electrocardiogram data processed by the first filtering processing to identify multiple pieces of heart beat data comprised in the electrocardiogram data, each of which corresponds to a heart beat cycle, comprising amplitude data and starting-ending time data of corresponding P wave, QRS complex and T wave; perform interference identification on the heart beat data according to a trained Two-class interference identification model to determine whether there is interference in the heart beat data with a probability value for judging the interference; according to lead parameters of the heart beat data and the heart beat data, combine and generate heart beat time sequence data based on results of the interference identification and time rules; and generate heart beat analysis data according to the heart beat time sequence data; analyze and evaluate a signal quality of the heart beat analysis data, and obtain a signal quality evaluation index of the heart beat analysis data; perform feature extraction and analysis of an amplitude and time characterization data on the heart beat analysis data according to a trained heart beat classification model, to obtain primary classification information of the heart beat analysis data; input the heart beat analysis data of particular heart beats in results of the primary classification information into a trained ST segment and T wave change model for identification, and determining ST segment and T wave evaluation information; perform P wave and T wave feature detection on the heart beat analysis data according to the heart beat time sequence data to determine detailed feature information of the P wave and the T wave in each heart beat; perform secondary classification processing on the heart beat analysis data according to electrocardiogram basic rule reference data, the detailed feature information of the P wave and the T wave and the ST segment and T wave evaluation information under the primary classification information to obtain heart beat classification information; generate electrocardiogram event data from the heart beat analysis data according to the heart beat classification information and the electrocardiogram basic rule reference data; and screen the electrocardiogram event data according to the signal quality evaluation index to obtain the report conclusion data and the report table item data; and generating the report graphic data according to typical data segments in each kind of the electrocardiogram event data) and generating a report based on the electrocardiogram data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0021902 A1 teaches performing electrocardiogram data analysis on the electrocardiogram data and generating report data.
WO2011115576A2 teaches processing ECG signals to generate a patient outcome.
“The Classification of Un-preprocessed ECG Waveforms through the Application of the Hierarchical Temporal Memory Model” teaches using models to process, evaluate, and classify ECG waveforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3619